DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
Response to Amendment
An amendment responsive to the final Office Action dated August 23, 2021 was submitted with the request for continued examination on November 22, 2021.  Claim 1 was amended.  Claims 1-17 are currently pending.  Claims 10-17 have been withdrawn from consideration.
Applicant's arguments regarding the prior art rejections of claims 1-9 (¶¶ 7-22 of the Office Action) have been fully considered but they are not persuasive and these rejections have therefore been maintained as detailed below.  The new limitations added to claim 1 have also been addressed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Joung et al. (Korean Patent Publication No. 10-1588427, cited in IDS submitted October 2, 2020, machine language translation provided and cited below).
Regarding claim 1, Joung discloses a method for manufacturing an optical sheet module ([0033] of Joung, process of forming pattern layer on base film), the method comprising: a first pattern formation step of coating a top surface of a first base film with a liquid-state source material so as to form a first structured pattern ([0033] of Joung, liquid pattern material applied to first base film #2 and patterned); a provisional pattern curing step of semi-curing the first structured pattern while maintaining its shape ([0034] of Joung, pattern layer semi-cured); an adhesive layer coating step of coating a surface of a second base film with an adhesive layer ([0035] of Joung, adhesive layer #6 applied to second base film #4); a provisional adhesive layer curing step of semi-curing the adhesive layer coated on the second base film ([0037] of Joung, adhesive dried by evaporating solvent; drying adhesive would at least partially cure the adhesive); an adhesion step of adhering at least a part of the first structured pattern of the first 
Regarding claim 4, Joung discloses that the first pattern formation step includes: a first process of coating the top surface of the first base film with the liquid-state source material of the first structured pattern ([0033] of Joung, liquid pattern material applied to first base film #2); and a second process of forming the first structured pattern by pressing a first pattern formation part in which a preset pattern is formed onto the source material with which the first base film is coated ([0033] of Joung, pattern formed in liquid pattern layer by pressing against master roller #16).
Regarding claim 5, Joung discloses that the first pattern formation part is formed as any one of a pattern roller and a circulating pattern belt having a preset pattern formed on a surface thereof which is to make contact with the source material of the first structured pattern ([0033] of Joung, pattern formed in liquid pattern layer by pressing against master roller #16; claim only requires one of recited pattern formation parts).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Joung in view of Sung et al. (U.S. Patent Application Publication No. 2013/0010234 A1, cited in previous Office Action).
Regarding claim 2, Joung does not specifically disclose a second pattern formation step of coating a top surface of the second base film subjected to the main curing step with a liquid-state source material so as to form a second structured pattern; and a pattern curing step of curing 
Regarding claim 6, Sung discloses that the first structured pattern has a pitch or a vertical height different from the second structured pattern (FIG. 5, [0025] of Sung).
Regarding claim 7, Sung discloses that the first structured pattern, the second structured pattern and the adhesive layer are comprised of ultraviolet (UV) curable materials ([0034] of Sung).  Joung also discloses that the first structured pattern is comprised of a UV curable material ([0034] of Joung) but does not specifically disclose that the adhesive is a UV curable material.  Moreover, Joung discloses that the adhesive is cured by heating ([0037] of Joung).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a UV curable adhesive as taught by Sung as the adhesive layer in the modified method since Sung teaches that such adhesives could be used to bond prism sheets.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in 
Regarding claim 8, Joung discloses that the first structured pattern includes at least one of acrylate monomer, diacrylate monomer, urethane acrylate oligomer, polyester acrylate oligomer, epoxy acrylate oligomer, and high refractive acrylate monomer ([0031] of Joung, acrylic resin comprising monomer; monomer would necessarily be an acrylate monomer; claim only requires that composition include on of recited components).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Joung in view of Sung as set forth above with respect to claim 2 and further in view of Cho et al. (U.S. Patent Application Publication No. 2015/0138781 A1).
Regarding claim 3, neither Joung nor Sung disclose that the adhesive layer is formed to have a preset pattern.  Cho, however, discloses an adhesive layer for adhering a first prism sheet and a second prism sheet together wherein the adhesive layer is formed in a pattern (FIG. 3, [0043] of Cho).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the adhesive as a pattern in the modified method since Cho discloses that using patterned adhesive layers for bonding prism layers .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Joung in view of Sung as applied to claim 7 above and further in view of Kim et al. (U.S. Patent Application Publication No. 2015/0153494 A1).
Regarding claim 8, Kim discloses a UV curable compound for forming optical patterns such as prism layers which comprises a urethane acrylate or an epoxy acrylate (i.e., bisphenol A-diglycidyl ether) ([0053] of Kim).  Similarly, regarding claim 9, while Joung does not specifically disclose that the adhesive layer includes at least one of acrylate monomer, diacrylate monomer, urethane acrylate oligomer, polyester acrylate oligomer, and epoxy acrylate oligomer, Kim discloses an adhesive for bonding a prism layer wherein the adhesive includes an acrylate monomer and a urethane, epoxy or polyester acrylate oligomer ([0046] of Kim).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use an optical pattern forming material or adhesive as taught by Kim in the 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The applicant asserts that Joung does not disclose using bonding rollers as recited in claim 1 which recites passing the base films between a pair of bonding rollers having a predetermined gap (pp. 7-8 of the amendment).  Joung, however, discloses a bonding unit which comprises multiple rollers including roller #57 and roller #51 which press the base layers together (FIG. 4 of Joung).  The base films in Joung pass between roller #57 and roller #51 which rollers are spaced from one another thereby forming a gap between the rollers.
The examiner notes that Claim 1 does not recite bonding in the nip between a pair of rollers but merely pressing the layers together between a pair of bonding rollers having a predetermined gap.  
The examiner also notes that Joung discloses bonding the layers together between a pair of rollers in close contact ([0020] of Joung).  While Joung discloses that using a bonding roller arrangement as depicted in FIG. 4 reduces excessive bonding pressure compared to using a pair of rollers in close contact ([0020] of Joung), Joung nevertheless establishes that passing the layers through the nip of a pair of bonding rollers can be used to bond the layers together.  In addition, Awaji (U.S. Patent Application Publication No. 2007/0104961 A1, cited in previous Office Action) discloses method of applying a transfer film #17 to an uneven surface #19 in the nip between a pair of pressure bonding rollers #20 (FIG. 1 of Awaji).  The uneven surface can be an optical surface including prisms ([0032] of Awaji).  Kim (Korean Patent Publication 10-2015-0130142, cited in IDS submitted December 3, 2018) similarly discloses a film bonded to a prism layer in the nip between a pair of bonding rollers (FIG. 6 of Kim).  Awaji and Kim therefore also establish that prism layers can be bonded to other layers in the nip between a pair of bonding rollers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746